Citation Nr: 1442295	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO. 11-00 792	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona.


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for limitation of flexion of the right knee, on the basis of substitution.

2. Entitlement to a total disability rating based on individual unemployability (TDIU), on the basis of substitution.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.

Prior to his death in December 2011, the Veteran had perfected an appeal for an increased rating for his right knee disability.  Within one year of his death, the appellant (the Veteran's wife) filed a claim for accrued benefits.  Under the Veterans' Benefits Improvement Act of 2008, the appellant is therefore substituted as the claimant.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).

In connection with her appeal the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in June 2014.  A transcript of the hearing is associated with the claims file.  At the hearing, the appellant was asked about what issues were on appeal at that time.  Her response limited the issue to entitlement to an increased rating for limitation of flexion of the right knee.

During the pendency of his appeal for an increased rating for limitation of right knee flexion, the Veteran claimed entitlement to a TDIU.  Accordingly, the issue of TDIU is part and parcel of the determination of the ratings for the Veteran's service-connected disabilities and is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities; if the claimant or the record reasonably raises the question of whether the veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).

FINDINGS OF FACT

1. At the time of the Veteran's death, a claim for entitlement to an increased rating for limitation of right knee flexion was pending and the appellant filed a claim for benefits within one year of the Veteran's death and is substituted as the claimant.

2. Throughout the period on appeal, the Veteran's right knee symptoms included guarding of movement, pain, crepitus, and limitation of flexion to no more than 55 degrees.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for an evaluation in excess of 10 percent for limitation of flexion of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5003, 5260 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in December 2009 satisfied the duty to notify provisions with respect to the increased rating claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, private medical records, and the statements of the Veteran.

The Veteran was provided with VA examinations in February 2008, February 2009, and June 2010.  The Board finds that taken as a whole the examinations are thorough and adequate upon which to base a decision with regard to the appellant's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a medical history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  Moreover, the appellant has not objected to the adequacy of the examination.  The Veteran did object to the adequacy of the June 2010 examination in a December 2010 correspondence.  However, in an August 2011 correspondence the Veteran stated that he did not want a new orthopedic examination.  Further, the Veteran's objections to the 2010 examination consist of complaints that the examiner was biased and do not go to the competency of the examiner.  The Court of Appeals for Veterans Claims and the United States Court of Appeals for the Federal Circuit have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  As neither the Veteran nor the appellant has specifically challenged the competency of the 2010 examiner, the examination is deemed adequate.

The appellant also testified at a June 2014 video conference hearing before the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2013) requires that the VLJ or DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the appellant was unassisted at the hearing.  During the hearing, the VLJ asked the appellant questions about the nature and severity of the Veteran's right knee disability.  The VLJ also questioned the appellant regarding outstanding medical evidence that may have substantiated the Veteran's claim.  The appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the appellant's hearing constitutes harmless error.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claims has been obtained.

II. Increased Ratings - General

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Normal range of motion for the knee is flexion to 140 degrees and extension to zero degrees. 38 C.F.R. § 4.71, Plate II (2013). 

Diagnostic Code 5260 provides the rating criteria for limitation of flexion of the leg.  Under this diagnostic code provision, flexion that is limited to 60 degrees is noncompensable; flexion that is limited to 45 degrees warrants a 10 percent disability rating; flexion that is limited to 30 degrees warrants a 20 percent disability rating; and flexion that is limited to 15 degrees warrants a 30 percent disability rating.  A 30 percent disability rating is the highest available under Diagnostic Code 5260. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013). 

Painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by X-ray, is also deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion.  See 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Code 5003; VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

Further, while the appellant has limited the issue on appeal to limitation of right knee flexion, the evidence does not reflect, and the appellant does not contest, that the Veteran experienced any ankylosis, locking or dislocation of semilunar cartilage, or impairment of the tibia or fibula.  As such, Diagnostic Codes 5256, 5258, and 5262 are not applicable.  Additionally, while the Veteran underwent right knee surgery in the past, the October 2010 VA examination report indicates that the scar associated with his right knee disability was well healed with no signs of inflammation or infection.  Neither the appellant nor the Veteran has asserted that the scar is painful or unstable.  As such, the criteria for a separate disability rating for the Veteran's right knee scar are not met and the issue will not be discussed further.

III. Increased Rating - Right Knee

The Veteran's limitation of right knee flexion with degenerative joint disease has been rated as 10 percent disabling since July 2007.  The appellant contends that a higher rating is warranted.

The pertinent evidence consists of the Veteran's lay statements, appellant's hearing testimony, private treatment records, and three VA examinations.  At the June 2014 hearing, the appellant testified that the Veteran, prior to his death, had constant knee pain and was on prescription painkillers.  She also testified that the Veteran had difficulty walking long distances, standing for long periods of time, standing from a seated position, navigating stairs, and balanced most of his weight on a cane.  Additionally, it was noted that the Veteran would occasionally use a knee brace in addition to the cane.

Throughout the period on appeal, the Veteran submitted numerous lay statements highlighting the condition of his right knee.  The statements, taken as a whole, reflect that the Veteran's knees had become increasingly painful with a reduction in range of motion.  Specifically, a statement received in January 2013 reflects that the Veteran experienced flare-ups in his knees that would prevent him from getting out of bed.  An August 2010 statement also indicates that the Veteran experienced flare-ups one to two times per month.

A June 2010 VA treatment record reflects that the Veteran complained of right knee pain and locking specifically when going down steps.  The record also reflects that the Veteran had guarded, painful, and limited movement but no signs of instability, swelling, or inflammation.  Private treatment records from May 2010 reflect that the Veteran experienced severe knee pain bilaterally.  An emergency room visit at this time revealed tenderness and pain in both knees, but examination was negative for limitation of motion.  A May 30, 2010 note indicates that the Veteran had right knee flexion to 90 degrees.

The Veteran also underwent several VA examinations during the period on appeal.  The first took place in February 2008 in connection with the Veteran's claim for aid and attendance.  The associated report reflects that the Veteran's surgically repaired left knee was the primary cause for the Veteran's poor ambulation and functional limitation.  The examiner noted that the Veteran placed more weight on his right leg and would fall without support.

A second VA examination was conducted in February 2009.  The corresponding report reflects that the Veteran's right knee symptoms included crepitus, weakness, tenderness, pain, and guarding of movement.  The examination did not reveal any instability.  The Veteran reported that he could only stand for 15 to 30 minutes and walk only a few yards at a time.  Range of motion testing revealed flexion to 120 degrees and extension to 0 degrees.  Extension was limited to 5 degrees and flexion to 100 degrees after repetition.  The examiner also noted that pain increased after repetition.  Lastly, the impact on the Veteran's daily activities ranged from mild to severe.

A third examination was conducted in June 2010.  Examination findings included right knee crepitus, tenderness, and guarding of movement.  No incapacitating episodes were noted.  The Veteran reported weekly flare-ups of his knees lasting one to two days and also that his range of motion during flare-ups was 5 to 20 degrees in both knees.  He again reported that he was unable to stand for more than 15 to 30 minutes at a time or walk more than a few yards.  The use of a cane was indicated.  Range of motion testing revealed flexion to 55 degrees and extension to 0 degree.  The examiner stated that he was unable to conduct repetition testing as the Veteran was uncooperative and refused to permit the examiner to passively manipulate the leg due to pain and sensitivity.  The examiner noted that the Veteran had very good resistance of the muscles in his lower leg.  He also noted that the Veteran had robust, well-developed leg muscles with very good firm tone bilaterally.

Based on the evidence described, the Board finds that a disability rating in excess of 10 percent is not warranted for limitation of right knee flexion.  In order to warrant a 20 percent rating under Diagnostic Code 5260, the Veteran's right knee flexion must be limited to 30 degrees.  At no time during the period on appeal does the evidence reflect that the Veteran had flexion limited to less than 55 degrees.  Such findings do not warrant a compensable rating under Diagnostic Code 5260.  While the Veteran did report, at the June 2010 examination, that his flare-ups limit him to 20 degrees of flexion, this statement is not supported by the credible evidence of record during the period on appeal.  Private treatment records from May 2010 reflect that the Veteran's right knee was limited to 90 degrees of flexion.  Additionally, previous repetition testing did not reveal limitation beyond 100 degrees of flexion.  Further, based on the June 2010 examiner's findings concerning the Veteran's well developed leg muscles and strong lower leg resistance, it is unlikely that the Veteran was so severely functionally limited that he experienced regular flare-ups limiting him to 20 degrees of flexion.  In short, there is no credible evidence that the Veteran's right knee flexion was limited to more than 55 degrees of flexion at any point during the period on appeal.  As such, a rating in excess of 10 percent is not warranted.

In reaching the above conclusions, the Board has considered the Veteran's functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of the right knee joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  The Veteran has complained about pain that has intensified during the period on appeal, and he is competent to describe this pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  His statements regarding painful motion are also supported by the medical evidence.  However, pain alone is not a disability.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.

In this case, the weight of the lay and medical evidence demonstrates that the Veteran does not have such disabling pain or functional impairment resulting from his limitation of right knee flexion to warrant a higher rating for right knee restrictions under Diagnostic Code 5260.  Specifically, the evidence does not demonstrate that the Veteran's painful motion, guarding, or limitation of motion of the right knee, resulted in a functional loss that more closely approximated an inability to flex his knee beyond 30 degrees.  DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.71a, Diagnostic Code 5260.  It is notable that the Veteran reported experiencing flare-ups that did not always require medical attention.  However, medical records from his emergency room visit in May 2010 reflect that during this episode, severe enough to prompt a trip to the hospital, his range of motion was limited to no more than 90 degrees of flexion.  Additionally, as described above, the consistent medical evidence and physical findings indicate that it is unlikely that the Veteran experienced flare-ups productive of such severe impairment as to more closely approximate limitation of flexion to 30 degrees.  Therefore, a higher rating for limitation of right knee flexion is not warranted.

Finally, as the preponderance of the evidence is against the claim for a rating in excess of that already assigned, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

IV. Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's right knee disability is specifically contemplated by the schedular rating criteria.  The Veteran's right knee disability has been manifested by degenerative arthritis, painful motion, weakness, guarding, flare-ups, and noncompensable limitation of motion.  The schedular rating criteria specifically contemplate ratings based on this symptomatology.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261.  In this case, comparing the Veteran's disability level and the symptoms listed in the Rating Schedule, the degrees of disability throughout the entire period under consideration are contemplated by the Rating Schedule and the assigned ratings are, therefore, adequate.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the appellant for a disability that can be attributed only to the combined effect of multiple conditions.  





ORDER

Entitlement to an evaluation in excess of 10 percent for limitation of flexion of the right knee, on the basis of substitution, is denied.


REMAND

In Rice v. Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  In this case the record reasonably raises the issue of entitlement to TDIU.  The Veteran has asserted that his service-connected knee disabilities have prevented him from obtaining and maintaining employment.  Additionally, at the VA examination in February 2009, the examiner opined that the Veteran's bilateral knee disability moderately to severely affected his ability to obtain and retain gainful employment.  Further, the Veteran specifically filed a claim for entitlement to a TDIU in January 2009.  Based on the above, the Board finds that the issue of entitlement to TDIU has been raised by the record.

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  38 C.F.R. § 4.16. 

The record does not contain an opinion as to whether the Veteran's numerous service-connected disabilities, either alone or in concert, render him unable to secure and maintain a substantially gainful occupation.  The record is therefore insufficient for the Board to make a determination as to TDIU.  See 38 C.F.R. § 3.159 (2013).  Thus, remand is required to obtain the appropriate examination.

Accordingly, the issue is REMANDED for the following action:
 
1. Obtain a retrospective medical opinion from an appropriate VA examiner to determine if the Veteran's service-connected disabilities rendered him unemployable during the period on appeal.  The examiner must be provided with the claims file, including a copy of this remand.

The VA examiner should provide an opinion as to the occupational impact and limitations resulting from the Veteran's service-connected disabilities, both individually and considered together.  In rendering this opinion, the examiner should consider the Veteran's education and previous work experience, but should not consider his age or the effect of any non-service-connected disabilities.  A rationale should be given for all opinions and conclusions rendered. 

2. Thereafter, the AMC/RO should re-adjudicate the claim for entitlement to a TDIU.  If the benefit sought remains denied, the appellant should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


